 Case 3:17-cv-00183-CAB-BGS Document 806 Filed 08/21/20 PageID.39408 Page 1 of 2



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                        UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14           Plaintiff,                      ESET, LLC AND ESET, SPOL. S.R.O.’S
                                             NOTICE OF MOTION AND RENEWED
15            v.                             MOTION FOR SUMMARY
                                             JUDGMENT OF INVALIDITY BASED
16 ESET, LLC, et al.,                        ON INDEFINITENESS OF THE TERM
                                             “DOWNLOADABLE”
17           Defendants.
                                             Judge:   Hon. Cathy Ann Bencivengo
18
19                                           PER CHAMBERS RULES, NO ORAL
     AND RELATED COUNTERCLAIMS.              ARGUMENT UNLESS SEPARATELY
20                                           ORDERED BY THE COURT
21
22
23
24
25
26
27
28

                                                                             17cv0183
     45157535.1
 Case 3:17-cv-00183-CAB-BGS Document 806 Filed 08/21/20 PageID.39409 Page 2 of 2



 1            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2 RECORD:
 3            PLEASE TAKE NOTICE that, if ordered by the Court, on a date to be
 4 determined by the Court, the parties may be heard in Courtroom 15A of the United
 5 States District Court for the Southern District of California, located at 333 West
 6 Broadway, San Diego, CA 92101, before the Honorable Cathy A. Bencivengo, where
 7 Defendants and Counter-Plaintiffs ESET, LLC and ESET, spol. s.r.o. (collectively
 8 referred to as “ESET”), will, and hereby do, move the Court for an order granting their
 9 Renewed Motion for Summary Judgment of Invalidity Based on Indefiniteness of the
10 Term “Downloadable.”
11            This Motion is based upon this Notice of Motion and the concurrently-filed
12 Memorandum of Points & Authorities, the Declaration of Scott A. Penner, the Federal
13 Rules of Civil Procedure, the Patent Local Rules, the files and records of this Court, and
14 any and all other materials submitted to the Court on or before the time of its decision on
15 this matter.
16 Dated: August 21, 2020                   Respectfully submitted,
17                                          EVERSHEDS SUTHERLAND (US) LLP
18
19                                          /s/ Scott A. Penner
20                                          NICOLA A. PISANO, CA Bar No. 151282
                                                NicolaPisano@eversheds-sutherland.com
21                                          JOSE L. PATIÑO, CA Bar No. 149568
                                                JosePatino@eversheds-sutherland.com
22                                          JUSTIN E. GRAY, CA Bar No. 282452
23                                              JustinGray@eversheds-sutherland.com
                                            SCOTT A. PENNER, CA Bar No. 253716
24                                              ScottPenner@eversheds-sutherland.com
                                            12255 EL CAMINO REAL, SUITE 100
25                                          SAN DIEGO, CALIFORNIA 92130
                                            TELEPHONE:          858.252.6502
26                                          FACSIMILE:          858.252.6503
27                                          Attorneys for Defendants and Counter-Plaintiffs
28                                          ESET, LLC and ESET, SPOL. S.R.O.

                                              1                                    17cv0183
     45157535.1
